[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Davis v. Sheldon, Slip Opinion No. 2022-Ohio-2789.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2022-OHIO-2789
   THE STATE EX REL. DAVIS, APPELLANT, v. SHELDON, WARDEN, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as State ex rel. Davis v. Sheldon, Slip Opinion No.
                                     2022-Ohio-2789.]
Habeas corpus—Appellant not entitled to writ because he failed to attach all
        sentencing records to his petition—Court of appeals’ judgment dismissing
        petition affirmed.
    (No. 2021-0995—Submitted March 29, 2022—Decided August 16, 2022.)
        APPEAL from the Court of Appeals for Allen County, No. 1-21-007.
                                   __________________
        Per Curiam.
        {¶ 1} Appellant, Anthony S. Davis, an inmate at the Allen-Oakwood
Correctional Institution, appeals the judgment of the Third District Court of
Appeals dismissing his petition for a writ of habeas corpus against appellee,
Warden Ed Sheldon. For the reasons set forth herein, we affirm.
                              SUPREME COURT OF OHIO




                           I. Allegations in the petition
       {¶ 2} In March 2021, Davis filed a petition for a writ of habeas corpus in the
Third District. He attached six criminal-sentencing entries as exhibits to the petition:
•   Exhibit A shows that in January 1977, Davis was convicted of aggravated
    robbery and sentenced to a prison term of 4 to 25 years. Franklin C.P. No. 77CR-
    03-665(B) (Jan. 3, 1977);
•   Exhibit B shows that in October 1989, Davis was convicted of aggravated
    burglary and possession of criminal tools and sentenced to a prison term of 5 to
    25 years. Morrow C.P. No. 1989 CR 3133 (Oct. 23, 1989);
•   Exhibit G shows that in September 1985, Davis was convicted of theft and
    sentenced to a prison term of 18 months. Franklin C.P. No. 84CR-10-2963 (Sept.
    24, 1985);
•   Exhibit I shows that in January 1987, Davis was convicted of breaking and
    entering and sentenced to a prison term of one year. Guernsey C.P. No. 86-C-
    101 (Jan. 16, 1987);
•   Exhibit E shows that in October 1996, Davis was convicted of breaking and
    entering, grand theft, and possession of criminal tools and sentenced to an
    aggregate prison term of 60 months. Ashland C.P. No. 96-CR-07386 (Oct. 1,
    1996); and
•   Exhibit F shows that in September 2001, Davis was convicted of forgery and
    failure to appear and sentenced to an aggregate prison term of ten months.
    Richland C.P. No. 00-CR-654-H (Sept. 28, 2001).
Along with these six sentencing entries, Davis attached a sentencing entry for a
defendant named Roscoe W. Farrar in State v. Farrar, Franklin C.P. No. 85CR 1523
(Oct. 23, 1985). The reason he included this entry is explained below.
       {¶ 3} Davis alleges that he has served his entire prison sentence. However,
the Ohio Department of Rehabilitation and Correction (“DRC”) claims that his




                                           2
                                     January Term, 2022




maximum sentence will not expire until November 2032. According to Davis, DRC
reached this conclusion by unlawfully running his 25-year sentence in Franklin C.P.
No. 77CR-03-665(B) (Exhibit A) and his 25-year sentence in Morrow C.P. No. 1989
CR 3133 (Exhibit B) consecutively, rather than concurrently.
        {¶ 4} Davis also attached to his petition a letter from DRC purporting to
calculate his sentence. In that letter, DRC identified the following eight additional
convictions for Davis between 2003 and 2006 that resulted in prison sentences: (1)
burglary, breaking and entering, and possession of criminal tools (Franklin C.P. No.
03CR6521 (Feb. 9, 2005)), (2) breaking and entering (Champaign C.P. No.
2004CR100 (Oct. 4, 2005)), (3) breaking and entering (Richland C.P. No. 04CR10
(Nov. 17, 2005)), (4) possession of drugs (Franklin C.P. No. 04CR1078 (Apr. 12,
2006)), (5) receiving stolen property (Franklin C.P. No. 03CR7578 (Apr. 12, 2006)),
(6) breaking and entering (Franklin C.P. No. 04CR331 (Apr. 12. 2006)), (7) theft
(Franklin C.P. No. 03CR6522 (Apr. 12, 2006)), and (8) engaging in corrupt activities
(Franklin C.P. No. 04CR3849 (Apr. 12, 2006)). According to the DRC letter, Davis
has been released on parole at least six times over the years.
        {¶ 5} The court of appeals dismissed Davis’s habeas corpus petition for
failure to comply with R.C. 2725.04(D),1 which requires a habeas petition to contain
“a copy of the commitment or cause of detention.” 3d Dist. Allen No. 1-21-007 (July
13, 2021). According to the court of appeals,


        [t]he petition and attachments reference many criminal sentences
        beyond the six sentencing judgments that are attached. Furthermore,



1. The court of appeals erroneously cited R.C. 2725.05(D) instead of R.C. 2725.04(D) as the source
of the commitment-papers requirement. Davis calls this a factual and a legal error because R.C.
2725.05(D) does not exist. However, the citation in the court of appeals’ judgment entry was a
typographical error, and we will not reverse a correct judgment “merely because erroneous reasons
were given for it,” State ex rel. Neguse v. McIntosh, 161 Ohio St.3d 125, 2020-Ohio-3533, 161
N.E.3d 571, ¶ 10.




                                                3
                             SUPREME COURT OF OHIO




       the petition and attachments reference many instances when [Davis]
       was granted parole, reoffended, and his parole was revoked, but no
       parole records are attached.


Id. at 3. Davis timely appealed.
                                   II. Legal analysis
       {¶ 6} We review de novo a court of appeals’ dismissal of a habeas corpus
petition. State ex rel. Hunley v. Wainwright, 163 Ohio St.3d 301, 2021-Ohio-803,
170 N.E.3d 16, ¶ 9.
       {¶ 7} When filing a petition for a writ of habeas corpus, a person must
generally provide “[a] copy of the commitment or cause of detention of such
person.” R.C. 2725.04(D). To comply with this rule, a petitioner must attach all
pertinent papers regarding his commitment, including sentencing entries and
parole-revocation decisions. State ex rel. Cannon v. Mohr, 155 Ohio St.3d 213,
2018-Ohio-4184, 120 N.E.3d 776, ¶ 6. A petition that fails to comply with this
requirement is defective and must be dismissed. Farley v. Wainwright, 164 Ohio
St.3d 441, 2021-Ohio-670, 173 N.E.3d 468, ¶ 6.
       {¶ 8} The court of appeals properly found that Davis did not attach all his
commitment papers to his petition.         Davis concedes that he did not attach
sentencing entries for the eight convictions between 2003 and 2006 that were
mentioned in the DRC letter. He also omitted a sentencing entry showing that he
was convicted of forgery in Franklin C.P. No. 85CR 1532 (Sept. 24, 1985) and
sentenced to a prison term of 18 months, which was to be served concurrently with
his sentence in Franklin C.P. No. 84CR-10-2963 (Exhibit G). However, in the
sentencing entry for the latter case, the trial court inadvertently transposed the last
two digits of case No. 85CR 1532, effectively, ordering Davis’s sentence to be
served concurrently with the sentence in case No. 85CR 1523, which is the Roscoe




                                           4
                               January Term, 2022




Farrar case. Davis’s habeas petition did not include the sentencing entry for case
No. 85CR 1532.
       {¶ 9} Davis argues that those convictions are irrelevant for purposes of
calculating his maximum sentence.       However, “ ‘all commitment papers are
necessary for a complete understanding of the petition.’ ” (Emphasis added). State
ex rel. Jackson v. Sloan, 150 Ohio St.3d 14, 2016-Ohio-5106, 78 N.E.3d 822, ¶ 7,
quoting Pence v. Bunting, 143 Ohio St.3d 532, 2015-Ohio-2026, 40 N.E.3d 1058,
¶ 7. The fact that two sentences are to be served consecutively does not excuse the
omission of either sentencing entry from being attached to the petition. See Evans
v. Pickney, 8th Dist. Cuyahoga No. 108410, 2019-Ohio-2447, ¶ 13 (dismissing
habeas petition because all sentencing entries are required for “a complete
understanding of the [habeas] case,” even when the missing entries imposed
concurrent sentences).
                                 III. Conclusion
       {¶ 10} Davis failed to attach all sentencing records to his petition for a writ
of habeas corpus. The Third District therefore properly dismissed the petition, and
we affirm.
                                                                 Judgment affirmed.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                               _________________
       Anthony S. Davis, pro se.
       Dave Yost, Attorney General, and Lisa K. Browning, Assistant Attorney
General, for appellee.
                               _________________




                                          5